ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                               )
                                            )
Precision Metals Corp.                      )      ASBCA Nos. 61187, 61188
                                            )
Under Contract Nos. SPE7L4-14-M-1448        )
                    SPE7L4-15-M-3453        )

APPEARANCE FOR THE APPELLANT:                      Mr. Tony Figlozzi
                                                    Vice President

APPEARANCES FOR THE GOVERNMENT:                    Daniel K. Poling, Esq.
                                                    DLA Chief Trial Attorney
                                                   Matthew 0. Geary, Esq.
                                                    Trial Attorney
                                                    DLA Land and Maritime
                                                    Columbus, OH

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: 17 October 201 7



                                                    ministrative Judge
                                                 Chairman
                                                 Armed Services Board
                                                 of Contract Appeals


      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 61187, 61188, Appeals of Precision
Metals Corp., rendered in conformance with the Board's Charter.

      Dated:


                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals